740 N.W.2d 257 (2007)
E.T. MACKENZIE COMPANY and Keystone Design Group, Plaintiffs-Appellees,
v.
LONG INVESTMENT COMPANY, LTD., Long Investment Company, L.L.C., Long Investment, Inc., NBD Bank Corporation, Equity Funding, Inc., Soil & Materials Engineers, Inc., GE Appliances Division, General Electric Company, Mid-America Tile, Inc., Lansing Clarion Limited Partnership, Michael D. Dudley, Robert C. Lecy, Gregory E. Mayville, James A. Jarvis, Ann O. Jarvis, Margaret E. Jacobs, Michael Panek, Gordon L. Long, Lillian G. Long, and Anthony A. Paradise Trust & Executive Commons, L.L.C., Defendants, and
Countrywide Home Loans, Inc., Defendant-Appellee, and
Russell Hinkle, Defendant-Appellant.
Docket No. 134602. COA No. 265811.
Supreme Court of Michigan.
October 29, 2007.
On order of the Court, the application for leave to appeal the June 26, 2007 judgment of the Court of Appeals is considered, *258 and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.